Case 19-01329-hb             Doc 48       Filed 08/01/19 Entered 08/01/19 15:32:43                        Desc Main
                                          Document      Page 1 of 2


                                    UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF SOUTH CAROLINA


 IN RE:                                                     CASE NO: 19-01329

  Travinia Italian Kitchen at Charlottesville, LLC          CHAPTER: 7



                                                                ORDER AUTHORIZING SALE OF ASSET



                                               DEBTOR


         This proceeding comes before the Court on the application of John K. Fort, Trustee for authority to sell free
and clear of liens the estate's interest in all scheduled assets of the Debtor except cash, cash equivalents and any
avoidance actions under the Bankruptcy Code (including actions under 11 U.S.C. §547 and 11 U.S.C. §548), to
include, but not limited to all furniture, fixtures, equipment, inventory, intellectual property, and leases, filed March
7, 2019 (docket #6).

          The Court has been informed that all parties in interest have been notified of the intention to sell said
property and that no objection to the proposed sale has been received or filed by any party with the Court, except by
Reinhart Foodservice, LLC (docket #23). Reinhart Foodservice, LLC has an administrative claim and has reached
an agreement with the purchaser and withdraws its objection. Reference is made to the Order of Settlement with
Reinhart Foodservice, LLC (docket #34). The Trustee has represented to the Court that such sale is in the best
interest of creditors of the estate. The Trustee has informed the Court that liens claimed by SunTrust and American
Express should be paid from the sale as provided in the Notice and Application for Sale of Property Free and Clear
of Liens

         Bluevine/First Corporate Solutions, a secured creditor has consented to the sale and will participate as a
general unsecured creditor. Reference is made to the Order of Settlement (docket #35).

          It is therefore,

          ORDERED, ADJUDGED, AND DECREED, that the Trustee is authorized to sell and to convey the
estate's interest in the above-described property, and that the liens and administrative claims claimed by the above-
named creditors shall be paid from the proceeds as provided in the Notice and Application to Sell Free and Clear of
Liens and Orders of Settlement referenced above,

          AND IT IS SO ORDERED.

  FILED BY THE COURT
      08/01/2019




                                                                US Bankruptcy Judge
                                                                District of South Carolina



   Entered: 08/01/2019
                                                          -2-
Case 19-01329-hb        Doc 48       Filed 08/01/19 Entered 08/01/19 15:32:43   Desc Main
                                     Document      Page 2 of 2


     19-01329, Travinia Italian Kitchen at Charlottesville, LLC

     Order Authorizing Sale of Asset




     We Consent:



     _/s/ Robert C. Byrd________________________
     Robert C. Byrd
     Parker, Poe, Adams & Bernstein LLP
     200 Meeting Street, Suite 301
     Charleston, SC 29401-3156
     SunTrust Bank


     __/s/ Zach Cohen_________________________
     Zach Cohen
     401 Warren Street
     Redwood City, CA 94063-1578
     First Corporate Solution/Bluevine



     _/s/ Donna Faye Shetley____________________
     Donna Faye Shetley
     Johnson, Smith, Hibbard and Wildman Law Firm
     PO Drawer 5587
     Spartanburg, SC 29304-5587
     Reinhart Foodservice, LLC



     __/s/ Ken W. Kleppinger___________________
     Ken W. Kleppinger
     Becket & Lee LLP
     PO Box 3001
     Malvern, PA 19355
     American Express


     __/s/ John K. Fort, _______________________
     John K. Fort
     Chapter 7 Trustee
     P.O. Box 789
     Drayton, SC 29333




                                                   -3-
